    Case 1:19-cv-00352-MN Document 40 Filed 04/01/19 Page 1 of 3 PageID #: 305
                                                               2711 Centerville Road, Suite 201
                                                                   Wilmington, Delaware 19808
                                                            (302) 656-2500 | rjk@chimicles.com

BY E-FILE & HAND DELIVERY                                                           April 1, 2019
The Honorable Maryellen Noreika,
U.S. District Court for the District of Delaware

        Re: CFPB v NCMSLT, No. 17-cv-1323-MN
            DiCello Levitt & Casey LLC v. Objecting Minority Noteholders, No. 19-cv-352-MN

Dear Judge Noreika:
        On November 29, 2018, the Court granted the Intervening Parties1 the ability to conduct
limited discovery into two narrow “Threshold Issues” involving McCarter & English LLP
(“McCarter”). In conjunction therewith, the Objecting Minority Noteholders (one of the
Intervening Parties) subpoenaed DiCello Levitt & Casey LLC (“DLC”) (n/k/a DiCello Levitt
Gutzler LLC), which previously represented the Trusts primarily in separate litigation against its
servicers (including but not limited to attempting to obtain an audit of the Trusts over the
objections of certain servicers), had limited involvement in defending the Trusts in this action.
        Upon service of the subpoena, DLC informed the Objecting Minority Noteholders’
attorney that DLC was not involved in the decision to have McCarter sign the proposed Consent
Judgment and performed no research regarding McCarter’s ability to sign the proposed Consent
Judgment (“PCJ”) (see Exhibit 1 attached hereto). Notwithstanding that fact, the Objecting
Minority Noteholders refused to withdraw or modify their subpoena, which also seeks
documents and information on numerous topics unrelated to the Threshold Issues—including
DLC’s complete billing records and client file for the Trusts, work product, and attorney-client
communications (“DLC Subpoena,” Exhibit 2). While DLC would be willing to provide
documents and testimony responsive to the Threshold Issues, the reality is that it has none.
        At the same time, the Objecting Minority Noteholders (as well as other of the Intervening
Parties) interjected themselves into a pending Cook County, Illinois, action concerning the
confirmation of an arbitration award in DLC’s favor for payment of its attorneys’ fees for
representing the Trusts. Not only do the topics within the DLC Subpoena far exceed the scope of
the Threshold Issues, but they even appear, in many instances, to seek discovery related to
arguments that the Intervening Parties are advancing in the Cook County action to prevent DLC
from being paid, when no discovery has been allowed there. Abusing the subpoena process to go
on a fishing expedition for arguments that the Intervening Parties can use in other litigation is
patently improper (and there is nothing in place to prevent such a thing from happening).2
        DLC conducted two meet and confer conference calls regarding the DLC Subpoena.
During the second call, counsel for some of the Intervening Parties suggested that the scope of
the DLC Subpoena could be narrowed from its admittedly broad scope3 by only seeking
documents related to the work DLC performed in this action (including communications), take
1
  The “Objecting Minority Noteholders,” the servicers whom the CFPB found had engaged in
wrongdoing, and others.
2
  See Baker v. Buffenbarger, No. 03-C-5443, 2004 WL 2124787, at *2–4 (N.D. Ill. Sept. 22,
2004) (granting motion for protective order to limit the use of deposition testimony “to purposes
directly related to settlement and trial preparation in this case”).
3
  The Intervening Parties have neither issued a new subpoena nor withdrawn the DLC Subpoena.
To avoid waiver, DLC asserts that the original DLC Subpoena is impermissibly broad.
    Case 1:19-cv-00352-MN Document 40 Filed 04/01/19 Page 2 of 3 PageID #: 306
The Honorable Maryellen Noreika                                                    April 1, 2019
Page 2 of 3
DLC’s deposition, and agree to a protective order that would render confidential and prevent the
use of documents obtained in this action in other matters. Although that could ostensibly narrow
the issues that would be presented before the Court, the fact remains that the documents being
sought through a narrowed subpoena are still unrelated to the Threshold Issues, and still
constitute work product and protected attorney-client communications.
A.      The DLC Subpoena is overly broad and unduly burdensome.
        The DLC Subpoena seeks documents and testimony on a number of topics unrelated to
McCarter’s authority.4 Even if the Intervening Parties narrow the DLC Subpoena’s scope to
only that work product and confidential attorney-client communications at issue in this action,
the request is still broader than the narrow Threshold Issues. Particularly where a subpoena is
overly broad, it increases the burden on the responding third party to gather documents and
prepare a witness to provide testimony. And DLC has no documents on the Threshold Issues:
        The work performed by DLC took place only over a handful of months—we
        entered our appearances on November 10, 2017, and withdrew on January 5,
        2018. Notably, all of the work that DLC performed relative to the CFPB Action
        occurred after the decision was made that McCarter & English would execute the
        Proposed Consent Judgment. Accordingly, DLC does not have records or
        research related to McCarter & English’s authority to sign the Proposed Consent
        Judgment, nor does DLC have a legal opinion regarding the propriety of
        McCarter & English to execute the Proposed Consent Judgment.
Exhibit 3. A reasonable search and review of DLC’s client file confirms the minimal scope of
DLC’s work related to this action. DLC’s case file on the Trusts—containing information and
legal strategy on other lawsuits, including litigation strategy regarding cases in which the
Intervening Parties may be adverse to the Trusts—is irrelevant to McCarter’s authority to sign
the PCJ. See Davis v. Carmel Clay Schools, 286 F.R.D. 411, 413 (S.D. Ind. 2012) (quashing a
subpoena requesting drafts of pleadings, research, and attorney communications because they did
not meet the test for relevancy and thereby imposed an undue burden); Shah v. Rodino, No. 3:13-
CV-103-JD-JEM, 2017 WL 2664764, at *4-5 (N.D. Ind. June 20, 2017) (quashing subpoena to a
non-party, because the discovery is irrelevant and insufficiently linked to the instant lawsuit).
Moreover, requiring DLC to produce its client file—when the Objecting Minority Noteholders
have also subpoenaed McCarter, the Owners, and several other third parties—would be
disproportionate and outweigh the benefit of obtaining that discovery.
        Even assuming that the Intervening Parties were willing to narrow the DLC Subpoena, it
still would, by definition, seek documents beyond the Threshold Issues (which would be all that
DLC has). Quashing the subpoena and issuing a protective order is appropriate because even a
narrowed subpoena would still be too broad. Rodriquez v. Parsons Infrastructure & Tech. Grp.,
Inc., 271 F.R.D. 620, 621-23 (S.D. Ind. 2010) (finding that a subpoena served on a non-party
requesting the attorney’s entire file merited a protective order, ordering the payment of fees
associated with the motion to quash and for protective order).
B.      If the Court requires DLC to produce documents unrelated to the two “Threshold
        Issues,” DLC respectfully requests a protective order.
        Under Rule 45(d)(3)(A)(iii) and (iv), the Court must quash a subpoena that “requires

4
  Including but not limited to communications between DLC and Boston Portfolio Advisors
(“BPA”) concerning the Trusts broadly (Testimony Topic 16) and communications between
DLC and the other law firms who represented the Trusts (Testimony Topic 17).
    Case 1:19-cv-00352-MN Document 40 Filed 04/01/19 Page 3 of 3 PageID #: 307
The Honorable Maryellen Noreika                                                     April 1, 2019
Page 3 of 3
disclosure of privileged or other protected matter, if no exception or waiver applies,” or which
“subjects a person to undue burden.” Here, the DLC Subpoena seeks DLC’s work product
performed on behalf of the Trusts, and attorney-client communications. (See, e.g., Exhibit 4,
Testimony Topics 20, 21; Document Topics 1, 2, 13, 16).
        Documents obtained for the purpose of preparing for litigation constitute fact work
product, and documents containing mental impressions, investigations, and discussions
concerning those investigations constitute opinion work product. Both are protected.5 Fed. R.
Civ. P. 26(b)(3)(A). Investigations and research performed by DLC related to separate litigation
involving the Trusts, and even the limited research performed by DLC concerning this action
(which, again, did not relate to the Threshold Issues), are protected work product because they
were prepared in anticipation of litigation, so DLC should not have to produce them.6 See
Sandra T.E. v. S. Berwyn Sch. Dist. 100, 600 F.3d 612, 618 (7th Cir. 2010) (reversing district
court opinion finding that work product protection did not apply). The Intervening Parties’
Response suggests that DLC’s work product and communications should not be shielded from
the Intervening Parties, which include the “Owner Trustee and the Trust’s other representatives
and beneficiaries.” Case 1:19-cv-00352, ECF No. 19 at 14. This suggestion is particularly
counterintuitive, considering that, among other reasons, the Trusts have filed suit against the
Pennsylvania Higher Education Assistance Agency (“PHEAA”). By the Intervening Parties’
argument, DLC would need to share its privileged communications and work product regarding
the Trusts’ action against PHEAA (a “representative” of the Trusts and an intervenor in this
action (ECF No. 96)) with PHEAA. The Intervening Parties’ Response also misrepresents
several issues, including fabricating a conspiracy theory that, somehow, DLC was part of a
scheme to get control of, and siphon money away from the Trusts. The Response is far from the
truth. These are the facts: DLC played no “direct role” in negotiating the PCJ with the CFPB;
DLC was never part of any “scheme to gain control of the Trusts and their cash flows”; DLC
only performed work in this action after the decision was made that McCarter would execute the
PCJ; DLC’s proposed revisions to the PCJ were never adopted; and only a small amount of
DLC’s fees account for work performed in this action.
        The DLC Subpoena should be quashed and the Court should issue a protective order so
that DLC need not comply with it, because the DLC Subpoena far exceeds the scope of the
Threshold Issues, DLC does not have information related to those Issues, and requiring DLC to
produce documents and provide testimony on the rest of the topics would not only exceed that
narrow scope, but would also violate the attorney-client privilege and work product protections.
                                     Respectfully,
                                     /s/ Robert J. Kriner, Jr.
                                     Robert J. Kriner, Jr. (#2546)
Enclosures
cc:    All Counsel of Record (via CM/ECF)

5
  A party has to demonstrate “substantial need” for “fact work product” and “an inability to
obtain the substantial equivalent of the information without undue hardship.” Woodard v.
Victory Records, Inc., No. 14 CV 1887, 2014 WL 2118799, at *7 (N.D. Ill. May 21, 2014). The
Intervening Parties cannot meet this standard, because—as discussed above—they have
subpoenaed other parties who have the information they are looking for.
6
  Also, requiring DLC to create massive privilege logs related to its work for the Trusts that has
nothing to do with the Threshold Issues is—in itself—a burdensome exercise.
